-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated September 8, 2021, to the non-final office action dated 03/10/2021, is acknowledged.
Priority
This application is 371 of PCT/EP2016/0698 16 filed on 08/22/2016. 
Claim Status
Claims 1-3, 6, 9, 10, 16-24 are pending. Claims 20-24 were newly added and read on the elected invention. 1-3, 6, 9, 10, and 16-26 are examined on the merits.
Withdrawn Claim Objections
Objection to claim 17 is withdrawn because “iron ally” was amended to “iron alloy”.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1-6, 9, 10, and 16-19 are withdrawn because rejections were obviated with claim amendments.
Withdrawn Claim Rejections - 35 USC § 102
Rejections of claims 1, 3, 4, 6, 9, 10, and 16-19 as being anticipated by Meng (Royal Society of Chemistry, Published December 15, 2015, Pages 4946- 4949 — of record in PTO-892 
Claim Objections 
	Claim 3 is objected to because the phrase “the one or more the different” contains a typographical error. The second “the” should be deleted. 
Maintained and New Claim Rejections — 35 USC § 112
Necessitated By Amendment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the two occurrences of the phrase "such as" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 2 continues to recite “a groups of polyesters” followed by PET, which is one polyester. A group implies more than one. It is not clear what structure is implied by “a group of polyesters” followed by PET. The claim amendment was not sufficient to overcome this ground of rejection and applicant did not provide any arguments against this rejection. If applicant intended for the polymer material to be selected from polyesters, polyamides, PET, PPTA, and PMPI, and mixtures thereof, then it is recommended to amend the claim to reflect such meaning. Alternatively, if the applicant intended to limit the polymer material to be selected from PET, 
Modified and New Claim Rejections —35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9, 10, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 01/25514 Al Published April 12, 2001 - of record in IDS dated 09/21/2020).
The claims encompass a polymer material comprising the elements as claimed.
The teachings of Kim are related to synthetic fibers containing 03-10 % by weight of magnetic materials having a mean particle size of 0.5 microns or less. When the magnetic materials are homogeneously dispersed in the fiber or cloth, a homogeneous magnetic field has influence on the human body (Abstract).
Regarding claims 1, 3, 6, 16, and 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic fiber comprising a homogeneously dispersed magnetic material having a mean particle size of 0.5 micron or less, with a reasonable expectation of success because Kim teaches such compositions. It would have been obvious to have selected cobalt-added magnetic ferric oxide or chromium-added magnetic ferric oxide as the magnetic material because Kim teaches cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide, among others, as 
Kim teaches that the magnetic material is homogeneously dispersed in the synthetic material and therefore it considered incorporated into an inside of the polymer material and isolates the doping element with respect to a polymer material surface.
The claimed range of particle sizes is obvious because it overlaps with the range of 0.5 micron and less. Kim teaches that the magnetic material is present in a concentration of 0.1-30 wt. %. The polyester or nylon is the remaining component and its concentration ranges from 70 to 99.9 wt. %. The magnetic material is homogeneously dispersed in the polymer. As evidenced by page 10 lines 11-16, the preferred weight ratio of the polymer and the doping element is from 1:9 to 9:1. The concentration of doping element in the polymer affects the spacing of doping element in the polymer. The doping element is homogeneously dispersed in Kim’s structure and it is present in a weight ratio with the polymer that overlaps with the preferred weight ratio of the claimed material. It would have been reasonable to conclude that the prior art magnetic material particles have a spacing such that electron clouds of two doping elements overlap at least in regions because the prior art ratio of magnetic element/polymer overlaps with the preferred range of ratios of the doping element to polymer.
Regarding claim 2, it would have been obvious to have selected polyester or nylon as the synthetic material, with a reasonable expectation of success because Kim teaches polyester and nylon, among others, as suitable synthetic materials (page 6 lines 3-7).

Regarding claim 18, it would have been obvious to have selected barium ferrite as the magnetic material, with a reasonable expectation of success because Kim teaches barium ferrite as a suitable magnetic material (page 4 lines 10-16).
	Regarding claims 20 and 21, the claims further require the polymer material to comprise a fiber and describe the fiber as a product by process. Kim teaches spinning as a method of making a fiber having magnetic materials dispersed therein (page 6 lines 3-7). The limitation that requires forming the fiber by applying an electric field in a step of electrospinning is a product by process limitation and since Kim’s spun fiber is structurally the same as claimed fiber, Kim’s fiber could have been formed by electrospinning absent evidence to the contrary.
	Regarding claim 22, Kim teaches introducing the magnetic material into the fiber (page 3 lines 14-16). It would have been reasonable to interpret this to mean that the particles of magnetic material are in the fiber and not on its surface. Kim’s fiber is formed by melt spinning (page 6 lines 15-22). As evidenced by instant claim 20 and paragraph 0070 of the present application, the claimed fiber is made by spinning. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic fiber comprising a homogeneously dispersed magnetic material having a mean particle size of 0.5 micron or less, with a reasonable expectation of success because Kim teaches such compositions. It would have been obvious to have selected cobalt-added magnetic ferric oxide or chromium-added magnetic ferric oxide as the magnetic material because Kim teaches cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide, among others, as suitable magnetic materials (page 4 lines 10-24). 
Kim teaches that the magnetic material is homogeneously dispersed in the synthetic material and therefore it considered incorporated into an inside of the polymer material and isolates the doping element with respect to a polymer material surface.
The claimed range of particle sizes is obvious because it overlaps with the range of 0.5 micron and less. Kim teaches that the magnetic material is present in a concentration of 0.1-30 wt. %. The polyester or nylon is the remaining component and its concentration ranges from 70 to 99.9 wt. %. The magnetic material is homogeneously dispersed in the polymer. As evidenced by page 10 lines 11-16, the preferred weight ratio of the polymer and the doping element is from 1:9 to 9:1. The concentration of doping element in the polymer affects the spacing of doping element in the polymer. The doping element is homogeneously dispersed in Kim’s structure and it is present in a weight ratio with the polymer that overlaps with the preferred weight ratio of the claimed material. It would have been reasonable to conclude that the prior art magnetic material particles have a spacing such that electron clouds of two doping elements overlap at least in regions because the prior art ratio of magnetic element/polymer overlaps with the preferred range of ratios of the doping element to polymer.

	As evidenced by page 12 of the present application and dependent claim 17, doping elements preferably include iron oxide alloys. Cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide are iron oxide alloys and it would have been reasonable to conclude that these magnetic materials have the properties described in claim 23, absent evidence to the contrary.
Regarding claim 24, Kim teaches introducing the magnetic material into the fiber (page 3 lines 14-16). It would have been reasonable to interpret this to mean that the particles of magnetic material are in the fiber and not on its surface. Kim’s fiber is formed by melt spinning (page 6 lines 15-22). As evidenced by instant claim 20 and paragraph 0070 of the present application, the claimed fiber is made by spinning. Per MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-3, 6, 9, 10, 16-18, and 20-24 above, and further in view of Meng (Royal Society of .
The claims require the iron oxide alloy to comprise SrFe12O19.
The teachings of Kim relied upon as summarized above. Kim does not teach the limitations of claim 19.
The teachings of Meng are related to polyaniline/SrFe12O19 composites (Abstract). 
The teachings of Kim and Meng are related to alkaline earth iron oxide alloys embedded in a polymer, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to have modified Kim’s fiber by replacing barium ferrite with SrFe12O19, with a reasonable expectation of success because barium ferrite and SrFe12O19 are magnetic materials of alkaline earth iron oxide alloy and replacing one with one magnetic material with its equivalent would have been obvious.
Examiner’s Response to Applicant’s Argument 
	In the remarks dated September 8, 2021 applicant provided arguments to traverse the rejections. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	1. The claimed particle size is obvious over Kim’s range because “less than 0.5 microns” encompasses the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The present application was reviewed and there is no evidence that the claimed range is critical. 
	2. Amended claim 1 and newly added claim 23 require doping elements inside the polymer material and in that the polymer material isolates the doping elements with respect to a 
	Newly added claims 23 and 24 require the polymer material not to comprise the one or more doping elements arranged on an outside of the polymer material. This limitation was found obvious because Kim teaches introducing the magnetic material into the fiber, which would have been reasonable to interpret to mean that the magnetic material is located in the fiber and not on its surface. Furthermore, Kim’s fiber is produced by spinning which is the same method by which the claimed polymer material is produced. There is no evidence on the record that Kim’s fiber formed by spinning contains magnetic materials on the fiber surface. 
On page 4 in lines 10-24, Kim teaches using oxide-based magnetic materials because metal-based fine powder can cause the surface of yarngoods to be oxidized, so the magnetic properties are considerably reduced. This teaching is relevant to the embodiment where magnetic material is applied on surfaces of yarngoods (paragraph bridging pages 3-4). A person skilled in the art would have understood that any reference to oxidation of magnetic material on fiber surface is relevant to the embodiment where magnetic material is directly applied to fiber surface. There is no teaching in Kim that embodiments of a fiber formed by spinning and having magnetic material incorporated into the fiber contain magnetic material on the fiber surface. The one reference to oxidation of magnetic material on the surface of yarngoods is relevant to yarngoods prepared by having magnetic materials applied to its surface as explained above. 
.    
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617